               Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 1 of 12
                              [·




. Pro Sc 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



                                           UNITED STATES DISTRICT COURT
                                                                               for the
                                                          ~t Jc:;t ltDistrict ~fft-N N 7\~               Ov

                                                                     _ _ _ _ Division


                                                                                         Case No.
                                                                                                    (to be filled in by the Clerk's Office)
                            Plainti/f(s)
 (Write the full name ofeach plaintiffwho is filing this complaint.
 Ifthe names ofall the plaintiffs cannot fit In the space above,
 please write "see attached" in the space and attach an additional                                                      FILED
                                                                                                                      SCRANTON
                                                                                                                      AUG 0 7 2 19


                                Defendant(s)
  (Write the full name of'each defendant who is being sued. Ifthe
. names ofall the defendants cannotfit In the space above, please
  write ''.see attached" iii the space and attach an additional page
  with the full list ofnames. Do not include addresses here.)


                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                 (Prisoner Complaint)


                                                                              NOTICE

      Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
      electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
      security number or full birth date; the full name of a person known to be a minor; or a complete financial account
      number. A filing may include only: the last four digits ofa social security number; the year of an individual's
      birth; a minor's initials; and the last four digits ofa financial account number.

      Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
      other rµaterials to the Clerk's Office with this complaint.

      In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
      fonna pauperis.




                                                                                                                                              Page I of 11
             Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 2 of 12




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

J.        The Parties to        Th~    Complaint

           A.        The PJaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                          Name
                          All other names by which
                          you have been known:
                          ID Number
                          Current Institution
                          Address
                                                                            [t\~A.d~
                                                                                  .    City       .
                                                                                                           e·
                                                                                                            State
                                                                                                                     _l-=-'~.......
                                                                                                                           .
                                                                                                                              fo....._f{'._2-_ __
                                                                                                                               Zip Code

           B.         The Defendant(s)
                                                                                              -
                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (if known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. J
                          Name
                          Job or Title (if known)
                          Shield Number
                          Employer
                          Address
                                                                                                           fA          ttoWi?-
                                                                                       City            -   !J9'e               Zip Code
                                                                            ~vidual capacity           L.!10fficial capacity

                      Defendant No. 2
                          Name
                          Job or Title (If known)
                          Shield Number
                          Employer
                          Address
                                                                            (i{~~~iay             6N       pA           I (o~Z-           .
                                                                            ..--. /1                   _    ~                  Zip Code
                                                                            L::flndividual capacity    Q31>.fficial capacity



                                                                                                                                       Page2 of 11
            Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 3 of 12




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

                      Defendant No. 3
                           Name
                            Job or Title (Ifhiown)
                            Shield Number
                            Employer
                            Address




                      Defendant No. 4
                            Name
                            Job or Title (ifknown)
                            Shield N\Jmber
                            Employer
                            Address

                                                                            ,__,/     City             State             · Zip Code ·
                                                                            ~Individual capacity   D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws].''. Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights. .

           A. -       Are you bringing suit against (check all that apply):

                      D .Federal officials (a Bivens claim)
                      ms;;te        or local officials (a§ 1983 claim)

          B.          Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws].'' 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right{s) do you claim is/are being violated by state or local officials?


                    HcJp~<f:c£
                    · ckll0c-IZ-J6.               JN~l'&.M_c.4 Nt!£f!/;~u.•. 1e1~J. ar o.pst..JU.· '''OllWCl{vt fRL//ur
          C.          Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right{s) do you claim is/are being violated by federal
                      officials?




                                                                                                                                 Page3 of 11
              Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 4 of 12




Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted ''under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.                            , _v
            .        i'I \7\ttA:k '~ ITJ\€. ~ ~\/; f}l.\JQ \\o..,,-z..~C7\,\6 ~:1fvwJ lb....\ 1 ~fb6"~ ~ {o,
                                                       \:S Ql,N
            lMP.N'j <>.MO~~ ~ ~\.of:7o\. v-:lt'\'CPlf~ 'f«.O~IA/l6 lr-.71~~< ~ t~J.                     L~&i~
             e.,N ~~~~ M.6cli ud -\\~lf;fl£7L.6. w ~ ~ C7l.. C61l ij.r~ ~ 1.JtC'...{q-K"1'il au:iol ..
                   . ~~ fl~ ,,.,--vde- '*.(M;. ;);'. s(~ wj """~ \'dg l~ ~ l-('.\\.
                                         1



                         o,...       v..14f. l,.~f.N~
III.       Prisoner Status                          \!

           Indicate whether you are a prisoner or other confined person as follows (check all lhat apply);
          0         Pretrial detainee                                                -,

          0           Civilly committed detainee

          0           Immigration detainee

          ~Convicted and sentenced state prisoner
          0           Convicted and sentenced federal prisoner

          0           Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write ashort and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed;

         A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.




         B. -         If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                                                                                        Pagc4 of 11
                 Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 5 of 12




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



           C.             What date and approximate time did the events giving rise to your claim(s) occur?
                             . {. rtd$o..rJ. ~&6~16 ~~ °'"'vlt                           tf-",J\. w6"Z.k.   £   1,4tz_   "Mj   4U (2.v1""-l_~n·f~J
                          W~~        lJ(   ~ v46J~c;Al \he.¥--~                Y};,,,6    (o -fl\.€, yc.,G(o Ot IJVv-{ u.a/e ~/..6ec:>-kN IM,e;:_v-j
                          ~~~ ~1,o~ f~~JI ~\S tc.£6                               VVb-J     f?kl ~~~ R-o~c..66\c ~ ~
                          sefJ ~        i ~ie.;:&;J         tJ; S61NS6 . WJ !ZtJC""1'-l. fc swu141 P"te.l'.d                   .
           D.             What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                          Was anyone else involved? Who else saw what happened?)

                     ~ WWE \:fc 1,:Jgod;'61~\,J:*'rz'~~ .                                                                          ,        .
~~ ;'i (.,.~~\\f:. ~~-\~"6u.A(~.~                   'fl~~- a~t'~i.Ncit,c~. w-.1 rui;....\ I \1rz,~~ v~<~ '~., .
                                                                 CA:'
     ()J         •    IMJ~tJ~li-l~ ~L-er~ ,'fe~ w.rol v~ ~K:. ~ 0~~~ {~ tA ~ ~Jf t7([Jl4 \(
                     ~o~~i\i \\.~ ~J., ~'\~t.~' ~l~~ ~~fer~~~ \fo                                                                                      ·
                     €~\7f7S~ \~ ~ ~'~ \:?i~~

V.         Injuries

           If you sustained injuries related to the events alleged above, describe your injuries and state what medical
           treatment, if any, you required and did or did not receive.




VI.         Relief

           State briefly what you want the court to do for you. Make no legal arguments. Do 11ot .cite any cases or statutes.,
           If requesting money damages, include the amounts of any actual damages arid/or punitive damages claimed for .
                                                                                                                               /
           the acts alleged. Explain the basis for the~e claim~          · ....v' ;( ~ ~ ~~~~ olLocJiP l.;J~
            '&:: tv~-tf
           ff;       ~6
                                4o  J
                                  (U>~YL .!'Atd 1
                           '13' ~£.l ~f' ow~
                                                                  .y
                                                                    ed.
                                                             l UW\; ~£1.J \ 1
                                                           s'1i'.L..e#Lo-iJ   ~
                                                                                            vN
                                                                                            r;,r_,c,.LJL
                                                                                                        ~ ~
                                                                                                            ~       '
                                                                                                                       ~
                                                                                                                         ~~ ~~~q6 S'1 l.€.~~
           ~~. ~ V'l<wl ~a:..Nis;                          f&r- 600-Lll.        '(}<4 6'f f'evw c~ '(}...f.J'{.1 ~1 Onf't:f~6"€J7 ~
           ~lvL~s~&5&~5bO e~                                      Pd:;/)    v.;iGo{,'~ f6t-~ (Wi~/ r,,)




                                                                                                                                       Pages of II
                              Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 6 of 12

...... ·



               Pro Sc 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



               VII.     Exhaustion of Administrative Remedies Administrative Procedures

                        The :prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[nJo action shall be brought
                        with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
                        in any jail, prison, or other correctional facility until such administrative remedies as are availabl~ are
                        exhausted."

                        Administrative remedies are also known as grievance procedures. Your case may be dismissed ifyou have not
                                                                                         1
                        exhausted your administrative remedies.

                        A.           Did y/claim(s) arise while you were confined in ajail, prison, or other correctional facility?

                                    Gr'Yes

                                     If yes, name the jail, prison, or other correctional facility where you were confined at the time ofthe
                                     events giving rise to your claim(s).                                           ·




                         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                                     procedur               ·




                                     D     Donotknow


                         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                                     cover some or all of your claims?

                                     0Yes

           I
                                     0No                    .
           I
           I



           I
                                     ~otknow
                                     If yes, which claim(s)?




                                                                                                                                        Page 6 of 11
           Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 7 of 12




Pro Se 14 (Rev. 12/16) Complaint for Violation ~fCivil Rights (Prisoner)



         D. ·        Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     concenii the facts relating to this complaint?




                     If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                     Oves
                     ~o
         E.          If you did file a grievance:

                     1.    Where did you file the grievance?




                     2.    What did you claim in your grievance?




                     3.    What was the result, if any?




                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level ofthe grievance process.)




                                                                                                                         Page 7 of II
              Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 8 of 12




Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



         F.           If you did not file a grievance:

                      1.    If there are any reasons why you did not file a grievance, state them here:




         G.           Please set forth any additional information that is relevant to the exhaustion of your administrative
                      remedies.




                      (Note: You may attach as exhibits to this complaint any documents related to the exhaustion o your
                      administrative remedies.)

VIIL Previous Lawsuits

         The "three strikes rule" bars a pri.soner from bringing a civil action or an appeal in federal court -rvithout paying
         the filing fee ifthat prisoner bas "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is :frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 1915(g).

         To the best of your knowledge, have you had a case dismissed based on this ''tliree strikes rule"?

         D~
         ~No

         If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of II
            Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 9 of 12




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     D Yes
                     iFC
         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (Ifthere is
                      more than one lawsuit, describe the additional lawsuits on another page,- using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (iffederal court, name the district,· ifstate court, name the county and State)



                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      S.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           0Yes

                           0No

                             If no, give the approximate date of disposition.

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




         C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?                                                                                   ·



                                                                                                                        Page9 of II
            Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 10 of 12




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

                     D      Yes

                     ~
         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 througq 7 qelow. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I . Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (iffederal court, name the district,· ifstate court, name the county and State)




                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           0Yes

                           0No

                            If no, give the approximate date of disposition

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                     PageJOofll
            Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 11 of 12




Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and beliefthat this complaint: (1) is not being presented fur an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my cas~.                                                                          ·

                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff
                      Prison Identification #
                      Prison Address

                                                                                                            Zip Code


         B. _         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Fi.rm
                      Address

                                                                            City             State          Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Pagel I of JI
                                                      Case 4:19-cv-01369-MWB-MA Document 1 Filed 08/08/19 Page 12 of 12




                                                                                                                    u. s.   tJ; str.




                                 -         --- -             -
.-       •,   •• '   •   '   -       .:-    .·--,~·   •   • ••   '   <    ,'   ··< -~' ,' ·. ~-,,::
                                                                         .. -- .    -     .-~-"'




     :
